DENNIS, Circuit Judge,
specially concurring:
I concur fully in the holding and in the essential reasons of the excellent majority opinion. I respectfully do not join, however, in the majority’s discussions and conclusions with respect to two issues: (1) Whether a person under FEC investigation may file a complaint with the FEC protesting the FEC’s violation of the FECA under 2 U.S.C. § 437g(a)(l); and (2) Whether “[a]ny party aggrieved ... by a failure of the Commission to act” on a complaint, who “may file a petition with the United States District Court for the District of Columbia” under § 437g(8)(A), can include anyone other than an administrative complainant. It is not necessary for this court to reach these issues in deciding that we and the district court lack subject matter jurisdiction to resolve unreasonable delay claims under the FECA. Consequently, the interpretation of the FECA with respect to those issues is better left to courts having jurisdiction to resolve such claims.